Case 1:19-cv-02541-SKC Document 13 Filed 10/04/19 USDC Colorado Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:19-cv-02541-SKC-KLM

TITAN FEEDING, LLC,

       Plaintiff,

v.

COREY CATTLE COMPANY, LLC;
MICHAEL COREY a/k/a MIKE COREY;
AND DOES 1-10,

       Defendants.


               DEFENDANT MICHAEL COREY’S MOTION TO DISMISS


       Pursuant to Federal Rule of Civil Procedure 12(b)(2), Defendant Michael Corey

(“Mr. Corey”) hereby moves to dismiss Plaintiff Titan Feeding, LLC’s (“Titan”) claims against

him for lack of personal jurisdiction.

                                         INTRODUCTION

       Titan’s Complaint and Jury Demand (“Complaint”) makes broad allegations of personal

jurisdiction over “Defendants.” (See Compl. ¶ 12.) But this Court has personal jurisdiction over

only one Defendant. While Defendant Corey Cattle Company, LLC (“CCC”) does not contest

this Court’s jurisdiction, Mr. Corey, who was not a party to the agreements between Titan and

CCC and has no connection to Colorado, is not properly before this Court.

       Titan makes no specific factual allegations that would provide a basis for personal

jurisdiction over Mr. Corey. Instead, Titan alleges generally that “[t]his Court has personal

jurisdiction over Defendants,” relying on the following:


                                                                                             4609734.2
Case 1:19-cv-02541-SKC Document 13 Filed 10/04/19 USDC Colorado Page 2 of 10




       (1) “Defendants transacted business in Colorado and committed tortious acts in
       Colorado.”
       (2) “Defendants executed numerous contracts . . . in which Defendants agreed” to resolve
       disputes under the contracts in a Colorado court and provide notice to Titan in Colorado.
       (3) “Defendants sent numerous feed bills . . . to Titan” in Colorado.
       (4) “The injuries triggering this case arise out of and are related to significant activities
       directed by Defendants toward Colorado. Defendants purposefully availed themselves of
       the privilege of conducting business in Colorado and this litigation arises out of
       Defendants’ forum-related contacts.”
       (5) “Defendants routinely conduct business with Colorado residents and are not burdened
       by being subjected to jurisdiction in Colorado.”

(Compl. ¶ 12 (emphasis added).)

       None of these allegations are true as to Mr. Corey. Although he has passed through the

state, Mr. Corey has never personally engaged in any business or business-related activities in

Colorado. Nor has he committed any acts—let alone tortious acts—in Colorado. Mr. Corey was

not a party to the agreements at issue in this case. Mr. Corey sent feed invoices, on behalf of

CCC, by emailing them directly to Titan representatives in Canada. He never communicated

with anyone in Colorado. With nothing connecting Mr. Corey to Colorado, it cannot reasonably

be argued that he “purposefully” directed activity into the state or that he has any “forum-related

contacts.”

       Accordingly, Colorado courts, including this Court sitting in diversity, cannot exercise

personal jurisdiction over Mr. Corey and this lawsuit must be dismissed as against him.

                                  FACTUAL BACKGROUND

       CCC owns and operates a cattle feeding operation in Utah where it feeds cattle owned by

its customers. (See Exhibit A, Affidavit in Support of Defendant Michael Corey’s Motion to

Dismiss (“Aff.”) ¶ 7.) Titan was one such customer, and Titan and CCC entered into various

Agreements to Purchase, Feed and Re-Sell Cross Wagyu Cattle with Titan (the “Agreements”).


                                               -2-
Case 1:19-cv-02541-SKC Document 13 Filed 10/04/19 USDC Colorado Page 3 of 10




(See Compl. Exs. 1-4.) Pursuant to the Agreements, CCC would sell cattle to Titan and keep the

cattle at CCC’s facility. (Id.) CCC would feed the cattle until they reached a certain weight, at

which point CCC would repurchase the cattle from Titan. (Id.) CCC sent Titan monthly

invoices by email for its feeding services. (Aff. ¶ 9.) While Mr. Corey signed the Agreements

on behalf of CCC, he was not personally a party to the Agreements. (See Compl. Exs. 1-4; Aff ¶

8.)

       Mr. Corey is a member and manager of CCC. (Aff. ¶ 4.) He was responsible for

preparing and sending monthly feed invoices to Titan. (Id. ¶ 9.) However, he has never had any

contact with Colorado in communicating with Titan. Indeed, Mr. Corey’s only contacts at Titan

were Hugh Skicdopole, John Lawton, and Stacey Lawton, who, upon information and belief, all

reside in Canada.1 (Aff. ¶ 10.) These Titan representatives’ email signature blocks include

office numbers, cell phone numbers, and fax numbers with a 780 area code (Alberta, Canada):




1
 Titan Livestock’s website states that Mr. Skocdopole “lives west of Edmonton, Alberta, Canada
in the agricultural community of Stony Plain.” See https://titanlivestock.com/team-members/.

                                               -3-
Case 1:19-cv-02541-SKC Document 13 Filed 10/04/19 USDC Colorado Page 4 of 10




Additionally, Titan’s “Contact Us” page on its website lists a Canadian address. See

https://titanlivestock.com/contact-us/. Upon information and belief, all payments made by Titan

to CCC for invoiced amounts have been wired from Canada.

       Subject matter jurisdiction in this case is based on diversity of citizenship. Mr. Corey is a

resident of Utah, and both members of CCC—including Mr. Corey—reside in Utah.

(Aff. ¶¶ 3, 5.) Upon information and belief, no members of Titan reside in Utah. Titan brings

several claims against both CCC and Mr. Corey (civil theft, conversion, and fraud) and breach of

contract claims against CCC only. (See generally Compl.)

                                           ARGUMENT

I.     APPLICABLE STANDARDS.

       Pursuant to Rule 12(b)(2), a court must grant a motion to dismiss if it lacks personal

jurisdiction over a defendant. When personal jurisdiction is challenged, the “plaintiff bears the

burden of establishing personal jurisdiction, but where, as here, the issue is raised early on in

litigation, based on pleadings (with attachments) and affidavits, that burden can be met by a

prima facie showing.” Shrader v. Biddinger, 633 F.3d 1235, 1239 (10th Cir. 2011). The Court

must accept as true all well-pled, non-conclusory facts alleged in the plaintiffs’ complaint, and

resolve all factual disputes in the plaintiffs’ favor. Id. However, the allegations in the complaint

are only taken as true to the extent that they are uncontroverted by defendant’s affidavits. Ten

Mile Indus. Park v. W. Plains Serv. Corp., 810 F.2d 1518, 1524 (10th Cir. 1987).




                                                -4-
Case 1:19-cv-02541-SKC Document 13 Filed 10/04/19 USDC Colorado Page 5 of 10




II.     COLORADO COURTS LACK PERSONAL JURISDICTION OVER
        MR. COREY.

        A.      Due Process Requires that Mr. Corey have Certain Minimum Contacts with
                Colorado.

        For a federal court in a diversity action to have personal jurisdiction over a non-resident

defendant such as Mr. Corey, “a plaintiff must show that jurisdiction is legitimate under the laws

of the forum state and that the exercise of jurisdiction does not offend the due process clause of

the Fourteenth Amendment.” Far W. Capital, Inc. v. Towne, 46 F.3d 1071, 1074 (10th Cir.

1995). Because Colorado’s long-arm statute “extends jurisdiction to the greatest extent

permitted by due process, . . . the only question . . . is whether exercise of [personal] jurisdiction

. . . comports with the protection of the due process clause.” Grynberg v. Ivanhoe Energy, Inc.,

490 F. App’x 86, 91 (10th Cir. 2012).

        Under the due process analysis, a court may only exercise personal jurisdiction over a

non-resident defendant who has “certain minimum contacts” with the forum state. Int’l Shoe Co.

v. Wash., 326 U.S. 310, 316 (1945) (citation omitted). The minimum contacts standard can be

met by establishing either general or specific jurisdiction. Grynberg, 490 F. App’x at 92.

General jurisdiction arises when a defendant maintains “continuous and systematic” contracts

with the forum state. Id. Specific jurisdiction arises “if the defendant has ‘purposefully directed’

his activities at residents of the forum, and the litigation results from alleged injuries that ‘arise

out of or relate to’ those activities.” Burger King v. Rudzewicz, 471 U.S. 462, 472 (1985); see

also Encore Prods., Inc. v. Promise Keepers, 53 F. Supp. 2d 1101, 1116 (D. Colo. 1999). As

explained below, this Court has neither general jurisdiction nor specific jurisdiction over

Mr. Corey.



                                                  -5-
Case 1:19-cv-02541-SKC Document 13 Filed 10/04/19 USDC Colorado Page 6 of 10




       B.      Mr. Corey Lacks the Required Minimum Contacts with Colorado Under
               Either General Jurisdiction or Specific Jurisdiction Standards.

                   1. Lack of General Jurisdiction.

       The Complaint fails to allege contacts with Colorado sufficient to give this Court general

jurisdiction over Mr. Corey. Titan has not alleged (nor could it) that Mr. Corey engaged in the

kind of continuous and systematic contacts with Colorado that could support general jurisdiction.

To the contrary, Mr. Corey lacks a permanent or ongoing presence in Colorado, does not own

property in Colorado, and does not personally conduct ongoing business here. (Aff. ¶ 6.)

                   2. Lack of Specific Jurisdiction.

       Nor can Titan demonstrate that this Court has specific jurisdiction over Defendants. The

Complaint is devoid of factual allegations that Mr. Corey purposefully directed activity into

Colorado, or that the litigation arises from Mr. Corey’s forum-related contacts. Titan does not

allege that Mr. Corey was ever physically present in Colorado or even that he personally

contacted Titan in Colorado by telephone or mail. As noted above, Mr. Corey only

communicated with Titan through representatives in Canada. (Aff. ¶¶ 9-10.) Moreover, the

alleged theft of Titan’s cattle and other alleged activities occurred in Utah and not in Colorado.

Titan’s incorrect assertion that “Defendants sent numerous feed bills . . . to Titan” in Colorado

(Compl. ¶ 12(e) (emphasis added)) is simply insufficient to prove a “substantial connection”

between Mr. Corey and the forum state. Archangel Diamond Corp. v. Lukoil, 123 P.3d 1187,

1194 (Colo. 2005). Indeed, Titan does not identify any individual or individuals in Colorado

who allegedly received feed invoices from CCC. In sum, the Complaint fails to sufficiently

demonstrate that this Court has personal jurisdiction over Mr. Corey.




                                                -6-
Case 1:19-cv-02541-SKC Document 13 Filed 10/04/19 USDC Colorado Page 7 of 10




                       a. Mr. Corey Did Not Enter Into the Agreements.

       Titan suggests that Mr. Corey was a party to the Agreements. (See Compl. ¶¶ 12(c),

12(d) (“Defendants executed numerous contracts . . . .”) (emphasis added).) However, the fact

that Mr. Corey signed the Agreements on behalf of CCC, “without more, cannot support

personal jurisdiction over him” individually. See Smalls v. Stermer, 2011 WL 1234781, at *5

(D. Kan. Mar. 31, 2011) (holding that nonresident defendant’s act of signing contracts on behalf

of DOJ was insufficient for personal jurisdiction).

                       b. No Injury Occurred In Colorado.

       Titan also alleges that the “injuries triggering this case arise out of and are related to

significant activities directed by Defendants toward Colorado,” without specifically articulating

which “significant activities” Mr. Corey directed toward Colorado. (See Compl. ¶ 12(f)

(emphasis added).) To the extent that Titan claims to have been injured in Colorado, courts here

have repeatedly held that mere injury or economic impact in the forum cannot establish personal

jurisdiction. Wenz v. Membery Crystal, 55 F.3d 1503, 1508 (10th Cir. 1995) (“That [plaintiff]

may be economically impacted in Colorado, simply because he lives there, is insufficient to

establish personal jurisdiction under subsection (1)(b) of the Colorado long-arm statute.”); see

also Nat’l Bus. Brokers, Ltd. v. Jim Williamson Prods., Inc., 115 F. Supp. 2d 1250, 1255 (D.

Colo. 2000) (“Mere economic impact in the forum is not sufficient to establish personal

jurisdiction over [defendants].”). Where the tortious act occurs out of state and the injury is

alleged to be in Colorado, such an injury in Colorado “must be direct, not consequential and

remote.” Wenz, 55 F.3d at 1508.




                                                -7-
Case 1:19-cv-02541-SKC Document 13 Filed 10/04/19 USDC Colorado Page 8 of 10




       Here, all of the alleged “tortious acts” forming the basis of Titan’s lawsuit occurred in

Utah. Titan cannot dispute that CCC’s cattle feed operation is located in Utah, and Titan has not

alleged that any interactions between Mr. Corey and Titan occurred in Colorado. Indeed, as

explained above, upon information and belief, all of Titan’s representatives who communicated

with Mr. Corey reside in Canada. (Aff. ¶ 10.)

       Titan also has not established that an injury occurred in Colorado, let alone that such

injury was “direct,” rather than “consequential and remote.” On the contrary, any injury or

economic impact Titan allegedly suffered as a result of Mr. Corey’s conduct would have

occurred in Canada and cannot confer personal jurisdiction over Mr. Corey in Colorado. See

Wenz, 55 F.3d at 1508; Ruggieri v. Gen. Well Serv., Inc., 535 F. Supp. 525, 536 (D. Colo. 1982)

(refusing to find personal jurisdiction over tort claim where “[a]ll of [defendants’] actions

causing the alleged conversion took place” outside of Colorado, and finding “defendants’ alleged

actions did not cause any damage in Colorado”).

       Because the Complaint fails to allege any direct connection between Mr. Corey’s alleged

tortious actions and any injuries suffered in Colorado, this Court should dismiss the claims

against him.

                                         CONCLUSION

       Because Colorado courts lack personal jurisdiction over Mr. Corey, the Court should

dismiss with prejudice the Complaint against him.




                                                -8-
Case 1:19-cv-02541-SKC Document 13 Filed 10/04/19 USDC Colorado Page 9 of 10




 Respectfully submitted this 4th day of October, 2019.


                                                 /s/ R. Kirk Mueller
                                                R. Kirk Mueller
                                                Aditi Kulkarni-Knight
                                                DAVIS GRAHAM & STUBBS LLP
                                                1550 Seventeenth Street, Suite 500
                                                Denver, CO 80202
                                                Telephone: (303) 892-9400
                                                Facsimile: (303) 893-1379
                                                Email: kirk.mueller@dgslaw.com
                                                         aditi.kulkarni@dgslaw.com

                                                Attorneys for Defendant Michael Corey




                                             -9-
Case 1:19-cv-02541-SKC Document 13 Filed 10/04/19 USDC Colorado Page 10 of 10




                                   CERTIFICATE OF SERVICE

        I hereby certify that on the 4th day of October, 2019, a true and correct copy of the
 foregoing was served upon the following in the manner indicated below:

 John O’Brien                                      ( ) First Class Mail
 Scott C. Sandberg                                 ( ) Hand Delivery
 Spencer Fane LLP                                  ( ) Facsimile
 1700 Lincoln Street, Suite 2000                   ( ) Overnight Delivery
 Denver, CO 80203                                  ( X ) CM/ECF E-Filing System
 jobrien@spencerfane.com                           ( ) E-Mail
 ssandberg@spencerfane.com

 Attorneys for Titan Feeding, LLC


                                                        /s/ Lori Thompson
                                                        Lori Thompson




                                               - 10 -
